            Case 1:17-cv-00548-TSC Document 32 Filed 10/09/18 Page 1 of 12



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                    )
KNIGHT FIRST AMENDMENT INSTITUTE )
AT COLUMBIA UNIVERSITY,             )
                                    )
                        Plaintiff,  )
                                    )
           v.                       )                          No. 1:17-cv-00548-TSC
                                    )
DEPARTMENT OF HOMELAND              )
SECURITY, et al.,                   )
                                    )
                        Defendants. )
                                    )

                                 NINTH JOINT STATUS REPORT

A.         RECENT EVENTS

           The following events have taken place in this case since the filing on August 2, 2018, of

the Eighth Joint Status Report, ECF No. 31:

           1. The Court directed defendant Department of Homeland Security (DHS) at a status

conference on August 22, 2018, to complete by October 1, 2018, its search for records

responsive to Items 1, 4, 6, and 7 of the request and to advise plaintiff Knight First Amendment

Institute at Columbia University by October 1 of the number of pages responsive to those items.

The Court also extended through October 8, 2018, the deadline for the parties’ next joint status

report.1

           2. Plaintiff asked defendants U.S. Immigrations and Customs Enforcement (ICE) and

U.S. Customs and Border Protection (CBP) by email dated August 22, 2018, to confirm that they




1
 This report is being filed on October 9, 2018, because October 8 was a federal holiday. See
Fed. R. Civ. P. 6(a)(1)(C).
         Case 1:17-cv-00548-TSC Document 32 Filed 10/09/18 Page 2 of 12



had searched for and produced documents responsive to FOIA request items other than Item 2(b)

and to advise plaintiffs “when that [would] happen” if it had not yet happened.

       3. ICE and CBP referred plaintiff by email dated August 30, 2018, to the representations

they had made in in the joint status report dated August 14, 2017, ECF No. 23 at 4-5. ICE said

that it viewed itself in view of those representations as having no further obligation with respect

to any item of the request other than Item 2(b) except to provide such justifications as plaintiffs

might request for the withholdings it had made from records responsive to those items. Updating

what it had said in the joint status report, CBP said that the “one record responsive to Item 1,”

the “three records responsive to Item 4,” the “one record responsive to Items 4 and 7,” and the

“47 records responsive to Item 5” had been processed and all non-exempt portions released; that

an estimated 45 records responsive to Item 4(a) and an estimated 188 records potentially

responsive to Item 5 awaited processing; that these records included records from among the

“103 additional records” potentially responsive to Item 4 discussed in the above joint status

report; and that the number of records ultimately found to be responsive to Item 5 might change

somewhat as the records were evaluated further.

       4. CBP produced 304 pages to plaintiff on August 31, 2018, with redactions pursuant to

FOIA Exemptions 6, 7(C), and/or 7(E). These pages were part of CBP’s “2% sample of the

incident-level reports dealing with border searches of electronic devices created during the past

18 months, including their narrative sections,” see ECF No. 26 at 4.

       CBP produced a spreadsheet to plaintiff on August 31 in accordance with the proposal it

had made on June 26, 2018, see ECF No. 30 at 6. The spreadsheet consisted of 1,424 pages of

information from non-exempt data fields contained in incident-level reports relating to border




                                                  2
           Case 1:17-cv-00548-TSC Document 32 Filed 10/09/18 Page 3 of 12



searches of electronic devices conducted by CBP from the beginning of Fiscal Year 2012

through December 31, 2017. The spreadsheet was produced in both Excel and pdf formats.

       5. Plaintiff asked CBP by email dated September 4, 2018, to “provide a

processing/production schedule for the estimated 45 records responsive to Item 4(a) and the

estimated 188 records potentially responsive to Item 5 that have not yet been

processed/produced.”

       6. ICE produced its Vaughn index to plaintiff by email dated September 20, 2018. See

ECF No. 30 at 2. Accompanying the index was an unredacted version of a page from which

material previously had been withheld.

       7. CBP advised plaintiff by email dated September 20, 2018, that it was focused on the

processing of records responsive to Item 2(b) of the request and did not have a separate track to

process simultaneously the remaining records responsive to Items 4(a) and 5 but estimated that it

could finish processing all of the remaining records responsive to Items 2(b), 4(a), and 5 by the

end of March 2019.

       8. DHS took the following actions on September 28, 2018, with respect to the 566 pages

responsive to Items 1, 4, 6, or 7 that it had processed in September 2018: released 14 pages in

full; released 283 pages with redactions pursuant to FOIA Exemption 5; released 9 pages with

redactions pursuant FOIA Exemptions 5 and 6; withheld 5 pages as duplicates; withheld 106

pages as non-responsive; and referred 139 pages to CBP and 10 pages to ICE for review and

release.

       9. CBP produced 284 pages to plaintiff on September 28, 2018, with redactions pursuant

to FOIA Exemptions 6, 7(C), and/or 7(E). These pages were part of CBP’s “2% sample of the




                                                 3
          Case 1:17-cv-00548-TSC Document 32 Filed 10/09/18 Page 4 of 12



incident-level reports dealing with border searches of electronic devices created during the past

18 months, including their narrative sections.”

        10. DHS advised plaintiff by email dated October 1, 2018, that it had completed its

search for records responsive to Items 1, 4, 6, and 7 and estimated that approximately 2,000

pages responsive to those items remained to be processed.

        11. By email dated October 2, 2018, plaintiff requested that the defendants agree to a

production schedule for the remaining documents that CBP and DHS have to process. Adopting

the same processing rates ordered by the Court in Muslim Advocates v. DHS, No. 1:17-cv-00813-

TSC (D.D.C.), ECF No. 36, plaintiff asked DHS to process the outstanding records responsive to

Items 1, 4, 5, 6, and 7 of the request at the rate of 775 pages per month; asked CBP to continue to

process the outstanding incident-level reports responsive to Item 2(b) of the request at the rate of

275 pages per month; asked CBP to process the outstanding records responsive to Items 4(a) and

5 of the request at the rate of 500 pages per month; and asked DHS and CBP to indicate when

they would complete their processing of outstanding records if they were to process the records

at these rates.

        12. CBP advised plaintiff by email dated October 5, 2018, that it anticipated the

completion of its production of incident-level reports in October 2018 and estimated the

completion of its production of all other responsive records by the end of March 2019. DHS

advised plaintiff by the same email that its Office of Privacy (PRIV) had but four employees

currently dedicated to processing records for matters in litigation; that two of the four employees

were moving to other positions within DHS and were expected to be gone from PRIV in mid-

October; that the third employee could not engage in record-processing on a full-time basis

because he had additional responsibilities as the FOIA Officer for the DHS Office for Civil



                                                  4
          Case 1:17-cv-00548-TSC Document 32 Filed 10/09/18 Page 5 of 12



Rights and Civil Liberties; that PRIV was thus in the process of trying to fill three vacancies; and

that PRIV lacked the staffing resources under these circumstances to review more than 350 pages

per month in this case at this time.

B.       THE PARTIES’ VIEWS ON THE PROCESS GOING FORWARD

         1.      PLAINTIFF’S VIEW

         The parties have attempted in good faith to resolve their dispute regarding DHS’s and

CBP’s pace of production, but this Court’s intervention is now required because DHS and CBP

have not agreed to set a processing rate as requested in plaintiff’s October 2, 2018 email. Further

discussion will not resolve this dispute, and will only serve to delay defendants’ production of

responsive documents—far beyond their production of similar documents under the schedule

entered by this Court in Muslim Advocates v. Dep’t of Homeland Security, No. 1:17-cv-00813

(TSC) (D.D.C. May 14, 2018), ECF No. 36. Plaintiff therefore moves the Court to order CBP

and DHS to produce responsive documents as the same rates it ordered in Muslim Advocates:

     •   DHS shall process email records and complaints at a rate of 775 pages per month,

         excluding duplicates and records referred to other agencies and operating divisions (Items

         1, 4, 5, 6, and 7 of the request);

     •   CBP shall continue to process the outstanding incident-level reports responsive to Item

         2(b) of the request at the rate of 275 pages per month;

     •   CBP shall process the outstanding records responsive to Items 4(a) and 5 of the request at

         the rate of 500 pages per month, separately from its processing of 275 pages per month of

         incident-level reports responsive to Item 2(b).

Accordingly, based on CBP’s representation that it anticipates completing its production of

incident-level reports in October 2018, and based on DHS’s representation that approximately


                                                  5
          Case 1:17-cv-00548-TSC Document 32 Filed 10/09/18 Page 6 of 12



2000 pages responsive to Items 1, 4, 5, 6, and 7 of the request remain to be processed, plaintiff

respectfully moves the Court to order CBP and DHS to complete those productions by October

31, 2018 and December 31, 2018, respectively. Plaintiff also requests that the Court order CBP

to identify the number of records responsive to Items 4(a) and 5 that remain to be processed,

such that it may establish a date by which processing shall be complete at a rate of 500 pages per

month.

         Plaintiff’s proposed order is attached.

         2.     DEFENDANTS’ VIEW

         The processing rates that plaintiffs ask the Court to impose on DHS and CBP are ill-

advised and unnecessary. DHS processed 566 pages responsive to Items 1, 4, 6, or 7 of the

request in September 2018. ¶ A(8), supra. It estimated as of October 1, 2018, that

approximately 2,000 pages responsive to those items remained to be processed. ¶ A(10), supra.

Plaintiff asks the Court to direct DHS to start processing pages responsive to Items 1, 4, 5, 6, or 7

of the request at the rate of 775 pages per month, ¶ B(1), supra, but two of the four employees of

PRIV whose job it has been to process records for matters in litigation are moving to other

positions within DHS and are expected to be gone from PRIV by mid-October 2018. ¶ A(12),

supra. The third of the four employees has collateral duties that render him unable to engage in

record-processing on a full-time basis. Id.

         PRIV has an immense workload. Making that point clear in a declaration in Muslim

Advocates dated May 4, 2018, the Deputy Chief FOIA Officer of DHS said:

         DHS PRIV is currently handling 36 litigations, either tangentially or as a named
         party of which PRIV is currently producing records in18 cases. In 14 of those
         cases, PRIV is under either a court-order to process a certain number of pages per
         month or is processing records at a rate previously agreed to between the parties.
         At this time, FOIA analysts are responsible for processing approximately 6,800
         pages per month as a result of court-ordered production or as part of an agreement

                                                   6
         Case 1:17-cv-00548-TSC Document 32 Filed 10/09/18 Page 7 of 12



       with Plaintiffs. So far this year, DHS PRIV has reviewed 35,890 pages, released
       7,354 pages, and consulted on over 70,000 pages though litigation.

ECF No. 34-16 ¶ 19.

       PRIV is in the process of trying to fill three vacancies. ¶ A(12), supra. Until those

vacancies are filled, the most that it can do in this case is to process records responsive to Items

1, 4, 5, 6, or 7 of the request at the rate of 350 pages per month. Id. Instead of directing DHS to

process those records at the rate of 775 pages per month, the Court should direct the parties to

file another joint status report on or before December 10, 2018. DHS will make it clear in that

report how much additional progress it has been able to make in processing the records that

continue to require processing.

       The Court should likewise refrain from directing CBP to process records at the rate that

plaintiff requests. CBP provided a spreadsheet of information to plaintiff on August 31, 2018, in

accordance with the agreement of the parties that it do so. ¶ A(4), supra. The spreadsheet that

CBP provided to plaintiff consisted of 1,424 pages of information. Id. CBP has also been

working steadily to provide plaintiff with a “2% sample of the incident-level reports dealing with

border searches of electronic devices created during the past 18 months, including their narrative

sections.” ECF No. 26 at 4; see ECF No. 29 at 2, 4; ECF No. 30 at 2, 8; ECF No. 31 at 5;

¶¶ 4(A) & (9), supra. CBP anticipates that it will be able to complete production of the 2%

sample by the end of October 2018. ¶ A(12), supra.

       The completion of production of the 2% sample will leave CBP with certain records

responsive to Items 4(a) and 5 of the request that will require processing. See ¶ A(3), supra.

CBP anticipates that it will complete its production of those records by the end of March 2019.

¶ A(12), supra. Plaintiff asks that CBP be directed to process those records at the rate of 500

pages per month. ¶ B(1), supra. That request should be denied in view of the progress CBP has

                                                  7
         Case 1:17-cv-00548-TSC Document 32 Filed 10/09/18 Page 8 of 12



made in complying with all of its other obligations in this case. The Court instead should direct

the parties to file another joint status report on or before December 10, 2018. CBP will make

clear in the report how many of the records responsive to Items 4(a) and 5 it has been able to

process in the intervening two months and how many remain to be processed.2

                                             Respectfully submitted,

                                             By: s/ Scott B. Wilkens (by email authorization)
                                             Scott B. Wilkens, DC Bar 489631
                                             Matthew S. Hellman, DC Bar 484132
                                             Michael E. Stewart, DC Bar 144926
                                             JENNER & BLOCK LLP
                                             1099 New York Avenue, N.W., Suite 900
                                             Washington, D.C. 20001
                                             Tel: (202) 639-6072/Fax (202) 639-6066
                                             Email: swilkens@jenner.com

                                             Susan J. Kohlmann, Pro Hac Vice
                                             JENNER & BLOCK LLP
                                             919 Third Avenue
                                             New York, New York 10022
                                             Tel: (212) 891-1600/Fax (212) 891-1699

                                             Jameel Jaffer, D.D.C. Bar MI0067
                                             Katherine Fallow, Pro Hac Vice
                                             Alex Abdo, Pro Hac Vice
                                             Caroline M. DeCell, Pro Hac Vice
                                             KNIGHT FIRST AMENDMENT INSTITUTE AT
                                             COLUMBIA UNIVERSITY
                                             475 Riverside Drive, Suite 302
                                             New York, New York 10115
                                             Tel: (646) 745-8500
                                             Attorneys for Plaintiff


                                             JOSEPH H. HUNT
                                             Assistant Attorney General




2
  CBP was directed by the order in Muslim Advocates dated May 14, 2018, “to process email
records at a rate of 500 pages per month.” ECF No. 36 at 1. The CBP records responsive to
Items 4(a) and 5 are not “email records,” however.
                                                8
        Case 1:17-cv-00548-TSC Document 32 Filed 10/09/18 Page 9 of 12



                                              ELIZABETH J. SHAPIRO
                                              Deputy Director

                                              s/ David M. Glass
                                              DAVID M. GLASS, DC Bar 544549
                                              Senior Trial Counsel
                                              Department of Justice, Civil Division
                                              1100 L Street, N.W., Room 12020
                                              Washington, D.C. 20530
                                              Tel: (202) 514-4469/Fax: (202) 616-8470
                                              E-mail: david.glass@usdoj.gov
Dated: October 9, 2018                        Attorneys for Defendants


                                 CERTIFICATE OF SERVICE

       I hereby certify that I served the within report on all counsel of record by filing it with the

Court by means of its ECF system on October 9, 2018.

                                              s/ David M. Glass




                                                 9
        Case 1:17-cv-00548-TSC Document 32 Filed 10/09/18 Page 10 of 12



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                    )
KNIGHT FIRST AMENDMENT INSTITUTE )
AT COLUMBIA UNIVERSITY,             )
                                    )
                        Plaintiff,  )
                                    )
           v.                       )                       No. 1:17-cv-00548-TSC
                                    )
DEPARTMENT OF HOMELAND              )
SECURITY, et al.,                   )
                                    )
                        Defendants. )
                                    )

                            [PLAINTIFF’S PROPOSED] ORDER

       Having considered the Ninth Joint Status Report and both parties’ proposals stated therein,

and all previous status reports filed in this matter, it is hereby ORDERED that Plaintiff’s motion

to set a production schedule is GRANTED. It is hereby ORDERED that:

   •   DHS shall process email records and complaints at a rate of 775 pages per month, excluding

       duplicates and records referred to other agencies and operating divisions (Items 1, 4, 5, 6,

       and 7 of the request);

   •   CBP shall continue to process the outstanding incident-level reports responsive to Item

       2(b) of the request at the rate of 275 pages per month;

   •   CBP shall process the outstanding records responsive to Items 4(a) and 5 of the request at

       the rate of 500 pages per month, separately from its processing of 275 pages per month of

       incident-level reports responsive to Item 2(b).

It is further ORDERED that CBP shall complete its processing of incident-level reports by October

31, 2018; that DHS shall complete its processing of documents responsive to Items 1, 4, 5, 6, and

7 of the request by December 31, 2018; and that CBP shall identify the number of records
        Case 1:17-cv-00548-TSC Document 32 Filed 10/09/18 Page 11 of 12



responsive to Items 4(a) and 5 that remain to be processed, such that this Court may establish a

date by which processing shall be complete at a rate of 500 pages per month. These dates shall be

extended only for good cause shown.

       It is further ORDERED that the parties file another joint status report on or before

December 10, 2018.

       IT IS SO ORDERED.

       DATE: _______________                        ________________________________
                                                    The Honorable Tanya S. Chutkan
                                                    United States District Judge




                                               2
         Case 1:17-cv-00548-TSC Document 32 Filed 10/09/18 Page 12 of 12



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                          )
KNIGHT FIRST AMENDMENT INSTITUTE )
AT COLUMBIA UNIVERSITY,                   )
                                          )
                              Plaintiff,  )
                                          )
            v.                            )                     No. 1:17-cv-00548-TSC
                                          )
DEPARTMENT OF HOMELAND                    )
SECURITY, et al.,                         )
                                          )
                              Defendants. )
____________________________________      )

                             [DEFENDANTS’ PROPOSED] ORDER

         It is hereby ordered in view of the joint status report filed on October 9, 2018, that the

parties file another joint status report on or before December 10, 2018.


Dated:
                                        UNITED STATES DISTRICT JUDGE
